department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uniform issue list dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty_failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about sincerely enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter robert choi director exempt_organizations rulings agreements department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date july uniform issue list egend - i z z o l a m n l h i o o c o l ‘ b i o n dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below m is a foreign private_foundation located in country m was established in year by the heirs of a a country industrialist and philanthropist m is operated for the promotion of social welfare specifically in promoting the common good and general welfare of the people of country country and elsewhere m’s largest source of support is investment_income earned on its endowment m's purposes include providing financial aid to students of country nationality for studies abroad m operates in q in country through r m grants scholarships to students to study at r or s persons granted scholarships must enter into contracts committing a return to country m also supports cultural philanthropic social and ecological works relevant to country literary prizes as well as publishing such works m also manages t it will also promote vocational training and education as well as awarding music and m is governed by a board composed of five to nine members appointed by a’s family a minimum of three members from a’s family and their descendents the board is headed by a president who must be one of the members of country nationality upon dissolution the m’s net assets will be distributed to entities with similar purposes as m's law sec_509 of the internal_revenue_code provides that a private_foundation means a domestic or foreign organization described in c emphasis added sec_509 of the code provides that for purposes of this title if an organization is a private_foundation on date such organization shall be treated as a private_foundation for all periods after date unless its status as such is terminated under sec_507 sec_1_509_b_-1 of the income_tax regulations explains that if an organization was described in c of the code and was a private_foundation on date it is to be treated as private_foundation for all subsequent periods even though it may also satisfy the requirements of an organization described in some other paragraph of sec_501 this section cites the example of a 501_c_3_organization in existence on date that would continue to be treated as a private_foundation even though it also qualified under sec_501 c sec_508 of the code provides that for an organization formed after date it is not described in sec_501 unless it provides timely notice sec_508 provides that organizations described in c including those in existence on date are presumed to be private_foundations analysis based on the foregoing the rules for a foreign private_foundation mirror the rules for domestic organizations a foreign private_foundation previously not recognized as exempt in the united_states and created after date could apply and be recognized as exempt under sec_501 if in contrast a foreign private_foundation in existence on date would be presumed to be a private_foundation and could not apply and be recognized as exempt under another provision the facts provided indicate that you were in existence on date and are therefore presumed to be a private_foundation it so qualified the next question is whether this result could be affected by the application of sec_4948 of the code which provides an excise_tax on the investments of foreign private_foundations and other rules regarding foreign private_foundations sec_4948 applies a percent tax on gross_investment_income from sources within the united_states of every foreign organization which is a private_foundation sec_4948 provides that sec_507 sec_508 and the other provisions of chapter do not apply to any foreign organization which has received substantially_all of its support from sources outside the united_states the regulations indicate that substantially_all means at least percent see sec_53_4948-1 of the foundation and similar excise_tax regulations we do not believe that sec_4948 of the code impacts the issue of whether a foreign private_foundation can be recognized as exempt under a provision other than sec_501 rather the foreign organization would be subject_to the same rules discussed above unlike sec_508 and sec_509 sec_4948 does not appear to have been intended to address private_foundation_status classification-rather as discussed below it was intended to modify the general private_foundation rules that would have been difficult to apply in the case of organizations the activities of which are for the most part outside of the united_states sec_4948 of the code is the substitute for the sec_4940 tax for foreign organizations it only applies to investment_income derived from sources within the united_states this provision does not affect the paragraph of c under which a foreign organization can be recognized sec_4948 and c of the code apply special rules and a special sanctions regime for foreign private_foundations most of the support of which are from sources outside the united_states first we note that these subsections would have no affect on foreign organizations receiving less than percent of their support from sources outside the united_states thus a foreign private_foundation receiving percent of its support from sources outside the united_states could be recognized as a sec_501 organization assuming it was not in existence on date such a foreign private_foundation could not be recognized as exempt under sec_501 if it was in existence on date the last question then is whether the rule_of sec_4948 of the code that sec_508 does not apply to organizations receiving percent or more of their support from sources outside the united_states affects a foreign organization's ability to be recognized as exempt under sec_501 the argument could be made that since sec_508 does not apply to these organizations these organizations may be described in sec_501 without filing a form_1023 ' that does not however make the foreign organization a sec_501 organization or compel that the foreign organization come in and be recognized under sec_501 cf sec_509 which provides that if an organization is a private_foundation on date that status continues until terminated under sec_507 we also note that the legislative_history of sec_4948 of the code does not even refer to the requirements of sec_508 rather there are references to the change in status sec_507 governing instruments sec_508 and the chapter excise_taxes all of which that would be impractical to apply to foreign organizations this also suggests that sec_4948 was a modified tax and sanctions regime for foreign private_foundations not relevant to determining whether the organization should be classified as a private_foundation or precluding recognition as a type of exempt_organization other than sec_501 finally as noted above sec_4948 and c of the code only apply to organizations the foreign source support of which i sec_85 percent or more we do not see any logical or policy basis or any congressional intent to distinguish between organizations based on this particular percentage of source_of_income at least in terms of choice of paragraph under which to be recognized ' see sec_1_508-1 provides that a foreign organization shall for purposes of sec_508 be treated in the same manner as a domestic organization except that sec_508 shall not apply to a foreign organization which is described in sec_4948 conclusion based on the foregoing since m was in existence prior to date and it has not received any deductible contributions it cannot be recognized as exempt under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs qgov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
